Citation Nr: 0502569	
Decision Date: 02/03/05    Archive Date: 02/15/05	

DOCKET NO.  03-09 617	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for paronychia hallux, 
right great toe.   

2.  Entitlement to service connection for lumbosacral strain.   

3.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).   

4.  Entitlement to an increased (compensable) evaluation for 
service-connected dermatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The veteran had active military service from January 1994 to 
January 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), which decided multiple issues including those giving 
rise to the present appeal.  

In his substantive appeal, the veteran requested a Travel 
Board hearing.  The veteran was notified of this hearing but 
thereafter failed to appear for the hearing scheduled for 
July 17, 2003.  Several days after the veteran failed to 
appear, the representative requested that the hearing date be 
rescheduled because the veteran had to leave the State to 
attend work-related business on the date of the hearing.  
A Veterans Law Judge denied this request in November 2004, on 
the basis that the veteran had failed to show good cause for 
failing to appear at the originally scheduled hearing date, 
and for failing to provide a timely request for a new hearing 
date in accordance with 38 C.F.R. § 20.704 (2004).  

In his January 2003 notice of disagreement (NOD), the veteran 
requested a VA examination to identify the degree of 
disability from his now service-connected dermatitis.  No 
action has so far been taken on this request.  This request 
for VA examination, contained in a document otherwise clearly 
accepted as an NOD, must be reasonably construed as a 
disagreement with the RO's failure to assign a compensable 
evaluation for dermatitis, as opposed to the assignment of a 
noncompensable evaluation for tinea pedis.  In accordance 
with the United States Court of Appeals for Veterans Claims 
(Court) decision in Manlincon v. West, 12 Vet. App. 238 
(1999), the Board is required to formally remand the issue of 
entitlement to an increased (compensable) evaluation for 
dermatitis, because the RO denied such compensable evaluation 
and the veteran has disagreed with this action.  
Specifically, the Board is required to remand this issue for 
the RO to issue a statement of the case.  Accordingly, the 
issue of entitlement to an increased (compensable) evaluation 
for service-connected dermatitis must be remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
As to that issue, VA will provide notification when further 
action is required on the part of the appellant.

On another issue, the December 2002 rating decision also 
noted that 38 C.F.R. § 3.381 (2004) provides that treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment.  The veteran was informed 
that compensation was not warranted, and that his claims 
folder was being forwarded to the dental clinic eligibility 
section for a determination.  The veteran subsequently 
included this issue in his January 2003 notice of 
disagreement.  In April 2003, however, the dental eligibility 
section of the VA Medical Center in San Diego granted service 
connection for treatment purposes for tooth number 8 in that 
this tooth, which was filled prior to enlistment, was then 
extracted more than 180 days after enlistment.  The veteran 
was notified of this decision and of his appellate rights, 
and he did not disagree or initiate any further appeal.  
Accordingly, the issue is deemed resolved to the veteran's 
satisfaction.  

The case is otherwise now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Hallux paronychia (inflammation involving the folds of 
skin surrounding the right great toenail) was once noted 
during service in 1994, but this appears to have been an 
acute and transitory inflammation which resolved without 
residuals prior to the veteran's service separation, and 
hallux paronychia or any residuals thereof was not found upon 
most recent VA examination.  

3.  The veteran was treated for mid back (thoracic spine) 
muscle strain for four days during service in 1995, but this 
appears to have been an acute and transitory episode which 
resolved without residuals prior to service separation, and 
the first finding of lumbosacral strain (lumbosacral spine), 
first noted some four years after service separation in 
August 2002, is not shown by an competent evidence on file to 
be related to any incident, injury, or disease of active 
service.  

4.  The service medical records reveal that the veteran had 
occasions of contact dermatitis, tinea pedis, and eczema 
dyshidrosis during service and, on one occasion in January 
1994, was noted to also have an area of irritation on his 
neck from shaving; this is consistent with findings upon 
later VA examination of mild to moderate PFB on an 
approximately 4- by 3-centimeter area of the right lateral 
neck, and raises a reasonable doubt that the condition is 
service connected.  


CONCLUSIONS OF LAW

1.  Hallux paronychia was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

2.  Chronic lumbosacral strain was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.  Giving the benefit of the doubt to the veteran, 
pseudofolliculitis barbae was incurred in service.  
38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate claims, and make reasonable efforts 
to assist claimants in obtaining evidence necessary to 
substantiate claims.  

A review of the claims folder reveals that the RO 
specifically notified the veteran of the VCAA and the duties 
to assist and notify, in formal notices posted to him in 
February 2001 and August 2002, prior to the initial adverse 
rating action issued in December 2002.  These notices 
informed the veteran of the evidence necessary to 
substantiate his claim, requested him to submit any evidence 
he might have in his possession, and offer to assist him in 
the collection of any evidence he might reasonably identify.  
The RO collected the service medical records for 
consideration.  The RO scheduled the veteran for VA 
examinations which are adequate with respect to the issues 
now being addressed on the merits.  The veteran did not 
indicate nor does the evidence on file reveal that he has 
received any form of private or VA medical treatment for any 
disease or injury from the time of service separation 
forward.  

The veteran does not argue, nor does the evidence on file 
reveal, that there remains any additional evidence which has 
not been collected for review.  The Board finds that there is 
no reasonable likelihood that any additional relevant 
evidence is available for review.  The Board finds that the 
veteran has been informed of the evidence which he must 
present and the evidence which VA would collect on his 
behalf, and that the duties to assist and notify under VCAA 
have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
evidence pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

Hallux Paronychia:  The service medical records reveal that 
the veteran was on occasion treated for contact dermatitis, 
tinea pedis, eczema dyshidrosis, and likely PFB.  In March 
1994, the veteran was noted to have bilateral athlete's foot, 
but he was also noted to have a redness and edema of the 
right great toe in the area of the nail bed.  The assessment 
was both tinea pedis and paronychia hallux.  Three days 
later, the right great toe was shown to have no edema and no 
drainage, and there was then only redness around the nail.  
The assessment was resolving paronychia hallux.  There are no 
further notations of hallux paronychia at any time during the 
remaining four years of the veteran's military service.  The 
physical examination for separation in December 1997 did note 
eczema dyshidrosis but did not note paronychia hallux.  There 
is no record of treatment for paronychia hallux at any time 
after service separation.  VA examination in August 2002 
noted PFB and mild tinea pedis but no paronychia hallux 
condition was found.  

Accordingly, a grant of service connection for paronychia 
hallux is not warranted.  The one-time finding in 1994 must 
be considered to have been acute and transitory, and to have 
resolved without identifiable residuals.  In this regard, 
however, it must be noted that the veteran is in receipt of 
an award of service connection for tinea pedis.  Therefore, 
to the extent that any paronychia hallux inflammation of the 
great toenail beds is causally related to tinea pedis, the 
veteran may be compensably evaluated for such findings if 
made in the future, if reasonably associated with service-
connected tinea pedis.  

Chronic Lumbosacral Strain:  During service in June 1995, the 
veteran presented for treatment with complaints with "mid 
back" pain for six hours.  He woke up with the pain and did 
not report a history of trauma or paresthesias.  The 
following day, the veteran reported he had been pushing a 
piece of equipment when he noted the sudden onset of pain.  
The pain was described as localized in the mid-back.  There 
was tenderness to palpation in mid-back in the thoracic area.  
There was no muscle spasm.  The assessment was mechanical mid 
back strain.  The next day, the veteran was feeling a little 
better.  On the fourth day, the veteran reported feeling 
better, and the assessment was resolving mid-back pain.  
There is no further record of the veteran either seeking or 
requiring any form of treatment for mid-back pain during the 
remainder of his military service of over two years.  The 
physical examination for separation noted that the spine and 
other musculoskeletal functions were normal.  In completing 
the report of history associated with this examination, the 
veteran noted that he did not have problems with recurrent 
back pain or arthritis, rheumatism, or bursitis, or bone, 
joint, or other deformity.  

There is no record documenting that the veteran sought or 
required any form of treatment for chronic mid-back pain at 
any time after service.  Upon VA examination in August 2002, 
the veteran reported the incident during service and said 
that he was only bothered if doing heavy lifting, and that 
otherwise he had no symptoms.  Examination revealed that the 
veteran had full range of motion of the thoracic-lumbar spine 
in all directions.  There was no incoordination of motion, no 
postural abnormality, and no fixed deformity.  The 
musculature of the back appeared normal.  X-ray studies of 
the low back were interpreted as being entirely normal.  The 
assessment from this examination was lumbar strain.  

An award of service connection for disability of the back is 
not warranted.  The veteran is shown to have had an acute 
episode of mid-back pain during service.  The objective 
clinical evidence reveals that this was an acute incident, 
which resolved without residual prior to service separation.  
The veteran did not complain of back pain, nor were there any 
findings of any abnormality of the back, at the time of 
service separation.  There is no record of any treatment for 
chronic back pain following service.  Over four years after 
service, a VA examination resulted in an impression of lumbar 
strain, although X-ray studies and physical examination 
produced no finding of any abnormality, arthritis, or other 
identifiable pathology.  In addition, it must be noted that 
the episode during service is clearly documented as involving 
the mid-back, which would be the thoracic spine, and the 
finding upon VA examination four years after service is of 
lumbar strain, involving the low back.  There is a complete 
absence of competent evidence in any way showing that lumbar 
strain, first identified four years after service, is related 
to any incident, injury, or disease of active service, 
including an acute of episode of thoracic spine symptoms 
which were at the time identified as a mechanical mid-back 
strain.  


Pseudofolliculitis Barbae:  The service medical records show 
that the veteran was treated during service for contact 
dermatitis, tinea pedis, and eczema dyshidrosis.  At no time 
during service was the veteran documented as having PFB.  In 
January 1994, however, the veteran is clearly noted to have 
been given a two-day, no-shaving permission for irritation on 
his neck.  He was documented as having facial irritation from 
shaving, a phenomenon widely understood as associated with 
PFB.  While PFB was not noted at service separation, eczema 
dyshidrosis was noted.  

Upon VA examination in August 2002, the veteran was not noted 
to have any evidence of the disease throughout most of his 
beard pattern, but he did have a significant activity on the 
right lateral neck over an area of approximately 4 by 
3 centimeters.  This area was moderately inflamed, with a 
number of papular lesions which appeared consistent with a 
diagnosis of PFB.  Because an area of inflammation on the 
neck was clearly documented during service and after service, 
and because the veteran is clearly shown to have had multiple 
dermatitis complaints during service, the Board will revolve 
reasonable doubt in the veteran's behalf and grant service 
connection for PFB.  


ORDER

Entitlement to service connection for hallux paronychia of 
the right great toe is denied.  

Entitlement to service connection for chronic lumbosacral 
strain is denied.  

Entitlement to service connection for pseudofolliculitis 
barbae is granted.  


REMAND

As noted in the Introduction above, the RO granted service 
connection for a combination of both dermatitis and tinea 
pedis in the December 2002 rating decision.  A noncompensable 
evaluation was assigned based upon affirmative examination of 
tinea pedis, but this rating decision noted that the veteran 
had not been examined for dermatitis (contact dermatitis) and 
that the veteran should request an examination in the future 
so that this might be evaluated.  In his January 2003 notice 
of disagreement, the veteran immediately requested to be 
provided a VA examination to ascertain the degree of 
disability presented by his service-connected dermatitis.  
This must be accepted as a notice of disagreement with the 
noncompensable evaluation for service-connected dermatitis.  
Because the RO did not issue a statement of the case, the 
Board is required to affirmatively remand this issue for the 
immediate production of a statement of the case in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  

Although the applicable laws and regulations clearly indicate 
that the Board lacks jurisdiction of any issue which has not 
been the subject of a notice of disagreement, statement of 
the case, and substantive appeal, the Court in Manlincon 
required the Board to accept jurisdiction, at least for the 
purpose of remanding, in cases where a statement of the case 
has yet to be issued.  The Board will do so accordingly.  
Lacking jurisdiction of this issue in other respects, the 
Board will not order any additional development, but the 
Board would note that, given the multiple findings during 
service of tinea pedis, contact dermatitis, eczema 
dyshidrosis, and likely PFB, it is suggested that the RO 
order the veteran to be examined by a dermatologist in an 
attempt to sort out proper diagnoses of the veteran's skin 
disorders so that they might properly be evaluated by the RO 
consistent with the Schedule for Rating Disabilities.  It 
would be useful if such examination were performed at a time 
when the veteran's dermatitis is in an active state, if 
possible.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

The RO should review the evidence on file 
and, after conducting any additional 
development which might be warranted, 
should again address the veteran's claim 
for an increased evaluation for service-
connected dermatitis.  If the decision is 
not to the veteran's and representative's 
satisfaction, they should be provided a 
statement of the case and provided an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


